Field, C. J.
There was not sufficient evidence of the due. care of the plaintiff’s husband. He probably was struck by the caboose of the local freight train when backing down on the west bound track. Precisely how the accident happened does not appear. There was a sufficient space between the east and west bound tracks for Dyer to walk in safety, and no reasons appear why he should have been walking either between the rails of the west bound track or so near to the tracks as to be hit by the caboose. He was a trackman, and the accident occurred between twenty minutes past and half past one o’clock in the afternoon, when it must have been daylight, and it was a part of his duty to take notice of the shifting of trains in the freight yard.

Exceptions overruled.